Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to Application No. 16/354,674 filed on March 15, 2019 and the AFCP 2.0 presented on August 25, 2021, which amends claims 1, 7 and 13, canceled claims 6, 12 and 18 and presents arguments, is hereby acknowledged. Claims 1-5, 7-11 and 13-17 are currently pending and subject to examination.

This Examiner's Amendment and Reasons for Allowance is in response to the application filed on 03/15/2019.

Allowable Subject Matter
 Claims 1-5, 7-11 and 13-17 are allowed.

Response to Arguments
Claim Rejections-Obviousness- 35 U.S.C. § 103
5.        Applicant’s arguments, filed in the response dated August 25, 2021 regarding the rejections of claims 1-18 under 35 USC § 103 have been fully considered and are persuasive. All outstanding rejections of claims 1-5, 7-11 and 13-17 under 35 USC § 103 are hereby withdrawn.


                               EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
6.        The following is an examiner’s statement of reasons for allowance: the prior art singly or in combination does not teach the totality of the independent claims when read in light of the specification.
            With Regards to the Applicant’s remarks dated August 25, 2021:
            Claims 1-5, 7-11 and 13-17 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301,53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of following limitations specified in independent claims 1, 7 and 13.
         The closest prior art of record is US 2016/0019595 A1 issued to Wu et al. which teaches predictive usage pattern of users (usage data set) includes information for each interaction with the advertisement content i.e. about snowmobiles is associated with objects and a page for snowmobiles of the advertisement request by user which are referred as user characteristics (each feature of the subset of features), sampling scores (a sampling threshold value) is determined for users in selected set based on user characteristics of  predictive usage pattern (usage data set) (Wu: [paragraph 0051-0053, 0072, 0083-0086]).  
      The newly discovered prior art reference Pavletic et al. (US 2019/0295114 A1) which teaches system processes all users and calculates the outdegree and indegree of each user and he system classifies users as social if the probability of both outdegree and the degree of the user is below a certain threshold (Pavletic: [paragraph 0130-0132]).
     The newly discovered prior art reference Bao et al. (US 2010/0306248 A1) which teaches identifying candidate entity words is mainly to extract features of each word in an article, for example, a preceding word and a following word, respective part of speech of the preceding and following words, and whether the word appears in a semantic dictionary and the classification determination is performed based on a statistical model of entity identification, such that a word exceeding a threshold is determined as a candidate entity word (Bao: [paragraph 0065-0067]).
 
     Therefore, the Examiner agrees that the limitations of the independent claims 1, 7 and 13, within its environment, is allowable subject matter over the prior art, in light of the specification.

      Because claims 2-5 depend directly or indirectly on claim 1, claims 8-11 depend directly or indirectly on claim 7 and claims 14-17 depend directly or indirectly on claim 13, these claims are considered allowable for at least the same reasons noted above with respect to claims 1, 7 and 13. Therefore Claims 1-5, 7-11 and 13-17 are allowed.
           
 7.       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHULKUMAR J SHAH whose telephone number is (571)272-1072.  The examiner can normally be reached on Mon-Fri, 6:05 am-3:55 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.J.S/Examiner, Art Unit 2459                                                                                                                                                                                                        
/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459